                4:19-bk-15313 Doc#: 2 Filed: 10/07/19 Entered: 10/07/19 08:23:21 Page 1 of 14
                                                                     United States Bankruptcy Court
                                                                         Eastern District of Arkansas
  In re       Linda Michelle Holt                                                                                  Case No.
                                                                                        Debtor(s)                  Chapter     13




                                                               Arkansas Chapter 13 Plan
                                                                            (Local Form 13-1)


 Original Plan                       Amended Plan                     For an amended plan, all applicable provisions must be repeated from the
                                                                      previous plan(s). Provisions may not be incorporated by reference from
                                                                      previously filed plan(s).

                                                                      List below the sections of the plan that have been changed:


                                                                      State the reason(s) for the amended plan, including any changes of circumstances
                                                                      below. If creditors are to be added, please complete Addendum A as well as file any
                                                                      appropriate amended schedules.

                                                                      The Amended Plan is filed:       Before confirmation
                                                                                                       After confirmation

Part 1: Notices
To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                           does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local
                           rules and judicial rulings may not be confirmable.

                           Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should
                           be filed to reflect service in compliance Fed. R. Bankr. P. 2002.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should
                           read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this
                           plan, you or your attorney must file a written objection to confirmation with the United States Bankruptcy Court
                           either electronically (if filer is approved for electronic filing) or at the following addresses:

                                  For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions): United States
                                  Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                                  For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana
                                  Divisions): United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                           The objection should be filed consistent with the following timelines:

                                Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                                 concluded.

                                Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting):
                                 Within the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the
                                 plan.

                                Amended plan: Within 21 days after the filing of the amended plan.

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                4:19-bk-15313 Doc#: 2 Filed: 10/07/19 Entered: 10/07/19 08:23:21 Page 2 of 14
Debtor(s) Linda Michelle Holt                                                                       Case No.

                           The court may confirm this plan without further notice if no objection to confirmation is timely filed.

The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the plan
includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1       A limit on the amount of a secured claim, set out in Section 3.4, which may                         Included       Not included
           result in a partial payment or no payment at all to the secured creditor.
 1.2       Nonstandard plan provisions, set out in Part 8.                                                     Included       Not included

Part 2: Plan Payments and Length of Plan
2.1     The debtor(s) will make regular payments to the trustee as follows:
  Inapplicable portions below need not be completed or reproduced.

Original plan: The debtor(s) will pay $1,175.00 per month to the trustee. The plan length is 60 months.
        The following provision will apply if completed:

             Plan payments will change to $                          per month beginning on     .

             Plan payments will change to $ per month beginning on                              .
                     (Use additional lines as necessary)

The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are specified,
additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

2.2          Payments shall be made from future income in the following manner:

             Name of debtor Linda Michelle Holt
               Direct pay of entire plan payment or                           (portion of payment) per month.


                  Employer Withholding of $                            per month

                    Payment frequency: monthly,                           semi-monthly,       bi-weekly,   weekly,    Other
                    If other, please specify:
                     Employer name:
                     Address:

                     Phone:


             Name of debtor

                  Direct pay of entire plan payment or                        (portion of payment) per month.

                  Employer Withholding of $                            per month.

                    Payment frequency: monthly,                           semi-monthly,       bi-weekly,   weekly,    Other
                    If other, please specify:
                     Employer name:
                     Address:


Arkansas Plan Form - 8/18                                                                                                                  Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                4:19-bk-15313 Doc#: 2 Filed: 10/07/19 Entered: 10/07/19 08:23:21 Page 3 of 14
Debtor(s) Linda Michelle Holt                                                        Case No.

                     Phone:


2.3          Income tax refunds.

      Check one.
             Debtor(s) will retain income tax refunds received during the plan term and have allocated the refunds in the budget.

                Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing
             the return and will turn over to the trustee all income tax refunds received during the plan term.

                Debtor(s) will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each
             income tax return filed during the plan term within 14 days of filing.



2.4          Additional payments.

      Check one.
             None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

                To fund the plan, debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe
             the source, estimated amount, and date of each anticipated payment.




Part 3: Treatment of Secured Claims
3.1          Adequate Protection Payments.
             Check one.
               None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.


 Creditor and last 4 digits                         Collateral          Monthly                            To be paid
 of account number                                                      payment amount

3.2          Maintenance of payments and cure of default (long term-debts, including debts secured by real property that
             debtor(s) intend to retain).
             Check one.
               None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, including any
             changes required by the applicable contract and noticed in conformity with any applicable rules. These payments will be
             disbursed either by the trustee or directly by the debtor(s), as specified below. The debtor(s) will resume payments to the
             creditors upon completion of the plan, pursuant to the terms of the respective agreements. Any existing arrearage will be paid
             in full through disbursements by the trustee, with interest, if any, at the rate stated.

             The current contractual installment payments for real estate may be increased or decreased, and the plan payment increased,
             if necessary, based upon information provided by the creditor and upon the absence of objection from the debtor(s) under
             applicable rules. Unless otherwise ordered by the court, the amounts listed on a filed and allowed proof of claim will control
             over any contrary amounts listed below as to the current installment payment and arrearage amount. If relief from the
             automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the
             court, all payments under this paragraph as to that collateral will cease, and all secured claims based on that
             collateral will no longer be treated by the plan.



Arkansas Plan Form - 8/18                                                                                                            Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                4:19-bk-15313 Doc#: 2 Filed: 10/07/19 Entered: 10/07/19 08:23:21 Page 4 of 14
Debtor(s) Linda Michelle Holt                                                                   Case No.

 Creditor and     Collateral                               Monthly          Monthly           Estimated         Monthly            Interest rate, if
 last 4 digits of                                          installment      installment       arrearage         arrearage          any, for
 account number                                            payment          payment           amount            payment            arrearage
                                                                            disbursed by                                           payment
 Habitat for                  5721 Alta Vista                        439.01    Debtor(s)            32,919.96               548.67 0.00%
 Humanity                     Drive North                                      Trustee
 Pulaski C                    Little Rock, AR
                              72118 Pulaski
                              County

3.3          Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).

             Check one.
               None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.


3.4          Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
             modification of undersecured claims.

             Check one.
               None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.


3.5          Surrender of collateral.


                  None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.


3.6          Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment
             in the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
             completed.

Part 4: Treatment of Fees and Priority Claims
4.1          General.
             Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition
             interest.

4.2          Trustee’s fees.

             The trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney’s fees.
             The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
             approved by the court:

                            Amount paid to attorney prior to filing:          $    0.00
                            Amount to be paid by the Trustee:                 $    3,500.00
                            Total fee requested:                              $    3,500.00

             Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from
             funds paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of
             the total disbursed to creditors each month provided in the application approved by the court.

                           The initial fee and percentage rate requested in the application are $     1500.00    and   25     %, respectively.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.
Arkansas Plan Form - 8/18                                                                                                                     Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                4:19-bk-15313 Doc#: 2 Filed: 10/07/19 Entered: 10/07/19 08:23:21 Page 5 of 14
Debtor(s) Linda Michelle Holt                                                        Case No.


             Check one.
               None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.


4.5          Domestic support obligations.

             Check one.
               None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.


Part 5: Treatment of Nonpriority Unsecured Claims
5.1          Nonpriority unsecured claims.
             Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7
             case. Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated
             below. For above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool
             (monthly disposable income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable
             income pool based on the following circumstances:

             Check one, if applicable
                 A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of
             all other classes of claims; or

                  Other, Please specifiy

5.2          Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


5.3          Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


Part 6: Contracts, Leases, Sales and Postpetition Claims
6.1          Executory Contracts and Unexpired Leases.

             Check one.
               None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.


6.2          Sale of assets.

             Check one.
               None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.


6.3          Claims not to be paid by the trustee.

             Check one.
               None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.


Arkansas Plan Form - 8/18                                                                                                           Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                4:19-bk-15313 Doc#: 2 Filed: 10/07/19 Entered: 10/07/19 08:23:21 Page 6 of 14
Debtor(s) Linda Michelle Holt                                                        Case No.

6.4          Postpetition claims.

             Check one.
               None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.

Part 7: Vesting of Property of the Estate
7.1          Property of the estate will vest in the debtor(s) upon:

             Check the applicable box.

                  plan confirmation

                  entry of discharge

                  other:

Part 8: Nonstandard Plan Provisions
                  None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced

Part 9: Signatures
             By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an attorney,
             certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in
             plan form used in the Eastern and Western Districts of Arkansas, other than any nonstandard provisions included in
             Part 8.


                /s/ Brian C. Wilson                                                                   Date October 2, 2019
                Brian C. Wilson
                Signature of Attorney for Debtor(s)

                /s/ Linda Michelle Holt                                                               Date October 2, 2019
                Linda Michelle Holt
                                                                                                      Date

                Signature(s) of Debtor(s)
                (required if not represented by an attorney;
                otherwise optional)




Arkansas Plan Form - 8/18                                                                                                      Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
                4:19-bk-15313 Doc#: 2 Filed: 10/07/19 Entered: 10/07/19 08:23:21 Page 7 of 14
Debtor(s) Linda Michelle Holt                                                                   Case No.

                                                                     Addendum A - For Amended Plans

                                          Listing of Additional Creditors and Claims for Plan Purposes

Note: While additional creditors may be listed on Addendum A, the debtor(s) also must file amended schedules as appropriate.

A.1          Prepetition Nonpriority Unsecured Claims

             The following are creditors with prepetition nonpriority unsecured claims that are added to the plan. These creditors will be
             provided treatment as described in Part 5.1 of the plan.

 Name and address of creditor Last four digits of account                            Nature of debt and date     Amount of debt
                              number                                                 incurred
  -NONE-



A.2          Postpetition Nonpriority Unsecured Claims

             The following are creditors with postpetition nonpriority unsecured claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6) that
             are added to the plan by the debtor(s). The creditors listed below are entitled to participate in the debtor(s)’ bankruptcy case
             at the election of the creditor.

             A creditor may elect to participate in the plan by filing a proof of claim for the postpetition claim. The claim will be
             treated as though the claim arose before the commencement of the case and will be provided treatment as described
             in Part 5.1 of the plan. Upon completion of the plan and case, any unpaid balance of such claim may be subject to
             discharge.


 Name and address of creditor Last four digits of account                            Nature of debt and Amount of debt       Approval to incur
                              number                                                 date incurred                           obtained from
                                                                                                                             trustee or court
  -NONE-                                                                                                                      Yes
                                                                                                                              No


                                                                          CERTIFICATE OF SERVICE

          I, the undersigned, do hereby certify that on or about the 7th day October 2019 of a true and correct copy of the foregoing was mailed to
the following via U.S. Mail, postage prepaid.

Chapter 13 Trustee
via electronic filing

U.S. Trustee
via electronic filing

1st Collection Services
1092 Otter Creek East Blvd.
Mabelvale, AR 72103

1st Collection Services
1092 Otter Creek East Blvd.
Mabelvale, AR 72103

1st Collection Services
1092 Otter Creek East Blvd.
Mabelvale, AR 72103

Arkansas Plan Form - 8/18                                                                                                                    Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                4:19-bk-15313 Doc#: 2 Filed: 10/07/19 Entered: 10/07/19 08:23:21 Page 8 of 14
Debtor(s) Linda Michelle Holt                                        Case No.

1st Collection Services
1092 Otter Creek East Blvd.
Mabelvale, AR 72103

Able Collection Service
P.O. Box 94111

Access Collection Co.
P.O. Box 250531
Little Rock, AR 72225

Access Collection Co.
P.O. Box 250531
Little Rock, AR 72225

Access Collection Co.
P.O. Box 250531
Little Rock, AR 72225

Access Collection Co.
P.O. Box 250531
Little Rock, AR 72225

Access Credit Management
P.O. Box 250531
Little Rock, AR 72225

Access Credit Management
P.O. Box 250531
Little Rock, AR 72225

Access Credit Management
P.O. Box 250531
Little Rock, AR 72225

America Car Mart
P.O. Box 2580
Bentonville, AR 72712

Arkansas Health Grou Anesthesi
11001 Executive Center Drive
Suite 200
Little Rock, AR 72211

Arvest Bank
P.O. Box 1729
Lowell, AR 72745

AT&T Mobility
c/o AT&T Services, Inc.
Karen Cavagnoaro, Paralegal
One AT&T Way, Room 3A218
Bedminster, NJ 07921

AT&T Mobility
c/o AT&T Services, Inc.
Karen Cavagnoaro, Paralegal
One AT&T Way, Room 3A218
Arkansas Plan Form - 8/18                                                                        Page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                         Best Case Bankruptcy
                4:19-bk-15313 Doc#: 2 Filed: 10/07/19 Entered: 10/07/19 08:23:21 Page 9 of 14
Debtor(s) Linda Michelle Holt                                        Case No.

Bedminster, NJ 07921

AT&T Mobility
c/o AT&T Services, Inc.
Karen Cavagnoaro, Paralegal
One AT&T Way, Room 3A218
Bedminster, NJ 07921

Bailey Properties
1400 West Markham
Suite 202
Little Rock, AR 72202

Baptist Health
P.O. Box 25748
Little Rock, AR 72221

Baptist Health
P.O. Box 25748
Little Rock, AR 72221

Baptist Health
P.O. Box 25748
Little Rock, AR 72221

Baptist Health
P.O. Box 25748
Little Rock, AR 72221

Baptist Health
3333 Springhill
North Little Rock, AR 72116

Baptist Health Pulmonology Cli
11001 Executive Center Dr.
Suite 200
Little Rock, AR 72211

Baptist Health Sleep Clinic
9500 Kanis Road
Little Rock, AR 72205

Baxter Rheumatology
P.O. Box 1908
Lowell, AR 72745

BH Specialty Clinic NR
C/O Access Credit Management
PO Box 22267
Little Rock, AR 72221

Brennan & Clark LTD
721 E. Madison St.
Villa Park, IL 60181

Capital One Bank
P.O. Box 30281
Salt Lake City, UT 84130
Arkansas Plan Form - 8/18                                                                        Page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                         Best Case Bankruptcy
               4:19-bk-15313 Doc#: 2 Filed: 10/07/19 Entered: 10/07/19 08:23:21 Page 10 of 14
Debtor(s) Linda Michelle Holt                                        Case No.


Comenity/Pier 1 Imports
P.O. Box 659617
San Antonio, TX 78265

Cornerstone Medical Clinic
825 North Main St., Ste. 1
Harrison, AR 72601

Creddence
17000 Dallas Parkway, Ste. 204
Dallas, TX 75248

Credit Acceptance Corporation
Attn. Bankruptcy Dept.
25505 West 12 Mile Road
Suite 3000
Southfield, MI 48034

Credit Collection
PO Box 9136
Needham Heights, MA 02494

Credit Control
P.O. Box 55165
Little Rock, AR 72215

Dept of Treasury
Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101

Dept of Workforce Services
Office of Legal Services
P.O. Box 8040
Little Rock, AR 72203

Enhanced Recovery Company
8014 Bayberry Road
Jacksonville, FL 32256

Eubanks Veterinary Clinic
1219 W. 35th Street
North Little Rock, AR 72118

Families Inc. Jonesboro
1815 Pleasant Grove Rd.
Jonesboro, AR 72401

Family Eye Clinic
3004 E. Kiehl Ave.
Sherwood, AR 72120

Fuqua Campbell, PA
3700 Cantrell Road Ste 205
Little Rock, AR 72202

Geico Indemnity Company
Arkansas Plan Form - 8/18                                                                       Page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                        Best Case Bankruptcy
               4:19-bk-15313 Doc#: 2 Filed: 10/07/19 Entered: 10/07/19 08:23:21 Page 11 of 14
Debtor(s) Linda Michelle Holt                                        Case No.

Payment Processing Center - 27
P.O. Box 55126
Boston, MA 02205

Habitat for Humanity Pulaski C
8121 E. Florence Ave.
Downey, CA 90240

Hosto & Buchan, P.L.L.C.
P.O. Box 3397
Little Rock, AR 72203

IC System
P.O. Box 64378
Saint Paul, MN 55164

Kansas Counselors
1421 N. Saint Paul Street
Wichita, KS 67203

Leonard Rheumatology Clinic
3 Office Park Dr., Ste. 100
Little Rock, AR 72211

Little Rock Diagnostic Clinic
10001 Lile Drive
Little Rock, AR 72205

Malco Motors
19711 Interstate 30
Benton, AR 72015

McCarthy, Burgess & Wolff
The MB&W Building
26000 Cannon Road
Bedford, OH 44146

Med College Physicians Group
P.O. Box 251508
Little Rock, AR 72225

Medical Labs of Arkansas
9601 Lilie Drive
#108
Little Rock, AR 72205

Medical Labs of Arkansas
9601 Lilie Drive
#108
Little Rock, AR 72205

MEMS
P.O. Box 2452
Little Rock, AR 72203

MEMS
P.O. Box 2452
Little Rock, AR 72203
Arkansas Plan Form - 8/18                                                                       Page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                        Best Case Bankruptcy
               4:19-bk-15313 Doc#: 2 Filed: 10/07/19 Entered: 10/07/19 08:23:21 Page 12 of 14
Debtor(s) Linda Michelle Holt                                        Case No.


Mid South Adjustment
316 W. 6th Ave.
Pine Bluff, AR 71601

Mid South Adjustment
316 W. 6th Ave.
Pine Bluff, AR 71601

MSCB
P.O. Box 1567
Paris, TN 38242

MSCB
P.O. Box 1567
Paris, TN 38242

MSCB
P.O. Box 1567
Paris, TN 38242

N. Little Rock Emergency Docto
11001 Executive Center Drive
Suite 200
Little Rock, AR 72211

National Recovery Agency
2491 Paxton Street
Harrisburg, PA 17111

North River Surgery
2209 Wildwood
Sherwood, AR 72120

NPRTO Mid-West, LLC
256 West Data Dr.
Draper, UT 84020

Orthodontic Associates
2501 Crestwood Rd. #303
North Little Rock, AR 72116

Pinnacle Pointe Hospital
11501 Financial Centre Parkway
Little Rock, AR 72211

Professional Counseling Associ
P.O. Box 15968
Little Rock, AR 72231

Progressive
256 West Data Drive
Draper, UT 84020

Quantum 3 Group LLC
Sadino Funding, LLC
P.O. Box 788
Kirkland, WA 98083
Arkansas Plan Form - 8/18                                                                       Page 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                        Best Case Bankruptcy
               4:19-bk-15313 Doc#: 2 Filed: 10/07/19 Entered: 10/07/19 08:23:21 Page 13 of 14
Debtor(s) Linda Michelle Holt                                        Case No.


Quantum 3 Group LLC
Sadino Funding, LLC
P.O. Box 788
Kirkland, WA 98083

Radiology Consultants
9601 Baptist Health Drive
Suite 1100
Little Rock, AR 72205

Safeco Insurance
P.O. Box 34685
Seattle, WA 98124

Sherwood Family medical Center
11001 Executive Center Drive
Suite 200
Little Rock, AR 72211

Sherwood Family medical Center
11001 Executive Center Drive
Suite 200
Little Rock, AR 72211

Sherwood Medical Clinic
1308 E. Kiehl Ave.
Sherwood, AR 72120

Simmons
P.O. Box 7009
Pine Bluff, AR 71611

Simmons 1st National Bank
P.O. Box 7009
Pine Bluff, AR 71601

Southern Collection System
P.O. Box 25006
Little Rock, AR 72221

Springhill Surgery
3401 Springhill Drive
#155
North Little Rock, AR 72117

St. Vicent Health Systems
P.O. Box 3040
Memphis, TN 38173

St. Vincent
P.O. Box 22720
Little Rock, AR 72221

St. Vincent
Two St. Vincent Circle
Little Rock, AR 72205

Arkansas Plan Form - 8/18                                                                       Page 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                        Best Case Bankruptcy
               4:19-bk-15313 Doc#: 2 Filed: 10/07/19 Entered: 10/07/19 08:23:21 Page 14 of 14
Debtor(s) Linda Michelle Holt                                        Case No.

State of Arkansas
Dept. of Finance and Admin.
Revenue Legal Counsel
P.O. Box 1272 - Room 2380
Little Rock, AR 72203

The Bridgeway
21 Bridgeway Rd
Maumelle, AR 72113

United States Attorney
Eastern District Arkansas
P.O. Box 1229
Little Rock, AR 72203

Verizon
C/O American Infosource
4515 N Santa Fe Ave
Oklahoma City, OK 73118

Wakefield & Associates
P.O. Box 58
Fort Morgan, CO 80701


/s/ Brian C. Wilson




Arkansas Plan Form - 8/18                                                                       Page 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                        Best Case Bankruptcy
